                   Case 5:19-cv-05540-EJD Document 15-1 Filed 09/12/19 Page 1 of 1




                                         UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA


           ERIK ESTAVILLO,                                    Case No.: 19-cv-05540-NC
                           Plaintiffs,
                                                              CERTIFICATE OF SERVICE
                     v.

           BLIZZARD ENTERTAINMENT, INC.,
                           Defendants.



         I, the undersigned, hereby certify that:

             (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                      California; and

             (2)      On 9/12/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                      copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                      depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                      interoffice delivery receptacle located in the Clerk’s office.


               Erik Estavillo
               3284 Cortese Circle
               San Jose, CA 95127


         Dated: 9/12/2019


                                                           Susan Y. Soong
                                                           Clerk, United States District Court


                                                           By:
                                                           Lili Harrell, Deputy Clerk to the
                                                           Nathanael M. Cousins




Service_Certificate _CRD
rev. August 2018
